

116 S3291 IS: To amend the Small Business Act to expand tax credit education and training for small businesses that engage in research and development, and for other purposes.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3291IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Roberts (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to expand tax credit education and training for small businesses that engage in research and development, and for other purposes.1.Short titleThis Act may be cited as the Support Small Business R & D Act of 2020.2.DefinitionsIn this Act—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively;(2)the term Commissioner means the Commissioner of Internal Revenue;(3)the term Export Assistance Center has the meaning given the term in section 22 of the Small Business Act (15 U.S.C. 649);(4)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632); (5)the term small business development center means a small business development center described in section 21 of the Small Business Act (15 U.S.C. 648);(6)the term veterans' business outreach center means a veterans' business outreach center described in section 32 of the Small Business Act (15 U.S.C. 657b); and(7)the term women's business center means a women's business center described in section 29 of the Small Business Act (15 U.S.C. 656).3.SBA and IRS partnershipsBeginning not later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Commissioner, shall develop partnership agreements that—(1)provide for the development of—(A)basic training, including in-person or modular training sessions, relating to Federal income tax credits that benefit small business concerns and startups, especially credits for research and experimentation; and(B)informational materials relating to those credits, including Internal Revenue Service guidance documents;(2)provide the basic training and informational materials developed under paragraph (1)—(A)through electronic resources, including internet-based webinars; and(B)at physical locations, including small business development centers; and(3)make those materials available to—(A)business development programs administered by the Administration, including women’s business centers, veterans' business outreach centers, and Export Assistance Centers, and nonprofit research partners such as the Service Corps of Retired Executives authorized under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)); and(B)business development entities that partner with programs administered by the Administration, including universities, nonprofit organizations, business incubators, and business accelerators.4.Reporting RequirementNot later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Commissioner, shall submit to Congress a report describing how the Administration and the Internal Revenue Service will—(1)provide outreach and educational materials to small business concerns, businesses of medium size, and startups regarding section 41(h) of the Internal Revenue Code of 1986, as amended by section 121 of the Protecting Americans from Tax Hikes Act of 2015; and(2)help and encourage tax advisors to educate those businesses about the important amendments made by such Act to section 41 of such Code.5.Small Business Development CentersSection 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)) is amended—(1)in subparagraph (T), by striking and at the end;(2)in the first subparagraph designated as subparagraph (U), by striking the period at the end and inserting a semicolon;(3)by redesignating the second subparagraph designated as subparagraph (U) as subparagraph (V);(4)in subparagraph (V), as so redesignated, by striking the period at the end and inserting ; and; and(5)by adding at the end the following:(W)in conjunction with the Internal Revenue Service, providing informational materials, education, and basic training—(i)to small business concerns relating to Federal income tax credits available under the Internal Revenue Code of 1986, including—(I)credits available to businesses generally; and(II)credits available to small business concerns and startups specifically, especially credits for research and experimentation; and(ii)which may be delivered—(I)in person; or(II)through an internet website..